Citation Nr: 1515811	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.   12-27 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating decision, the RO denied service connection for a left knee disorder.  The Veteran appealed this rating action to the Board.

In March 2013, the Veteran testified before the undersigned at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claim for service connection for a left knee disability, additional substantive development is necessary; specifically, to obtain outstanding VA and private treatment records and to schedule the Veteran for a VA examination to determine the etiology of his left knee disability.  The Board will discuss each reason for remand separately in the discussion below. 

i) Outstanding VA and Private Treatment Records

a. VA treatment records

On a January 2011 statement to VA, the Veteran indicated that he had continued to receive current (then) treatment for his left knee disability from the Erie, Pennsylvania, VA Medical Center (VAMC).  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in January 2011).  While treatment reports from this VAMC, dated from March to December 2009, are of record, more recent reports are absent.  As the outstanding treatment records from the above-cited VAMC might contain evidence as to the etiology of the Veteran's left knee disability, they are potentially relevant to the claim and must be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).

b. Private treatment records

A March 2009 VA treatment report contains a notation that the Veteran's previous surgical history included repair of meniscus tears of the knees.  (See VA treatment report, dated in late March 2009).  It was also noted that the Veteran was "new to the VA" and that he had received treatment from a private medical provider, Dr. S. S.  Thus, it appears that a private medical provider performed the Veteran's bilateral torn meniscus repairs, possibly Dr. S. S.  As will be discussed below, the Veteran sought treatment from an orthopedic surgeon, Dr. M. B.  It has not been confirmed, however, if Dr. M. B. performed the Veteran's left knee surgery.  The RO has not attempted to obtain all treatment records surrounding the Veteran's torn left knee meniscus surgery, as well any private treatment records from Drs. S. S. and M. B., which might contain probative information regarding the etiology of the Veteran's left knee disability.  Thus, efforts to retrieve them are also required on remand.  38 C.F.R. § 3.159(c)(1) (2014).

ii) VA examination

The Veteran contends that his current left knee disability is the result of in-service left knee injuries that were misdiagnosed/treated that led to continuous left knee patellar dislocations and ultimately resulted in post-service surgery to repair a meniscus tear of the left knee.  (See Transcript (T.) at pages (pgs.) 4-6 and VA Form 646, Statement of Accredited Representative in Appealed Case, dated in January 2013))  

The Veteran's service treatment records reflect that he was seen in the primary care clinic with complaints of having re-injured his left knee while ascending the stairs the previous evening in mid-June 1985.  The Veteran related that he felt pain and a "pop" in the left knee.  The examining clinician noted that the Veteran had originally injured his left knee during basic training ("strain").  An assessment of left knee strain was entered.  The Veteran was placed on a limited profile because of his left knee strain.  He was instructed not to run, march or engage in any physical conditioning for one (1) week.  He was allowed to ride the bus to class.  In early July 1985, the Veteran was seen in the orthopedic clinic after his left knee gave way while he was jogging in place.  An examination of the left knee was positive for patellofemoral pain.  There was no evidence of any laxity.  The left knee had full range of motion.  X-rays of the left knee were negative.  The examining clinician entered an impression of patellofemoral pain syndrome.  A fracture was to be ruled out.  He was issued a Cho Pat strap.  The Veteran was placed on a physical profile.  He was instructed not to engage in any running, marching, climbing, lifting or prolonged standing.  In early January 1986, the Veteran was seen for a sprained left knee after he twisted it and fell after he had slipped on ice.  An examination of the left knee was essentially normal.  The examining clinician entered an assessment of mild strain to the left knee.  A February 1989 report reflects that the Veteran's records were reviewed at separation and that it was determined that a physical evaluation was not desired or required. 

There are VA and private opinions that are supportive of and against the claim for service connection for a left knee disability.  The Board finds each opinion to be of minimal probative value in evaluating the claim for reasons that are discussed below. 

In support of his claim, the Veteran submitted a March 2012 opinion, authored by M. B., M. D., the Veteran's surgeon/orthopedic physician.  Dr. M. B. indicated that the Veteran had osteoarthritis changes of the left knee with suprapatellar joint effusion and patellofemoral syndrome.  Dr. M. B. concluded that "[t]he original injury to left knee, dislocation of the left patella, that was sustained in basic training, was not properly diagnosed and treated.  Subsequently that injury has now led to surgery to correct the constant dislocation of the patella and to correct the problems associated with the dislocations."  Thus, it was his professional opinion that service connection of "these injuries" could not be denied.  (See March 2012 statement, authored and provided by Dr. M. B.).  The Board finds Dr. M. B.'s opinion to be of minimal probative value for two reasons.  First, Dr. M. B.'s favorable opinion is based on an inaccurate premise, namely that there is clinical evidence of the Veteran having dislocated his left knee in service.  As this opinion is based on an inaccurate premise, it is afforded minimal probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (noting that a medical opinion based upon an incorrect factual premise is of no probative value).  Second, Dr. M. B. did not provide any supporting rationale for his favorable conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, for these reasons, the Board finds Dr. M. B.'s opinion to be of minimal probative value in evaluating the claim for service connection for a left knee disability. 

In September 2011, a VA nurse practitioner (NP) provided an opinion that is against the claim.  After a review of the claims file, to include the above-cited service treatment records, and post-service history with respect to the left knee that is consistent with that previously reported herein, the VA NP opined that the Veteran's left knee condition was not the direct or proximate cause of his in-service left knee injuries or left knee strain.  (See September 2011 VA opinion).  In rendering this medical nexus opinion, the VA NP failed to consider one of the Veteran's theories of causation, namely that as a result of the in-service injury to the left knee being misdiagnosed and treated, he experienced constant dislocations of the left patella and, ultimately, underwent surgery to repair a tear of the left meniscus.  (See T. at pgs. 4-6).  Since the VA NP did not consider this theory of causation, the opinion is inadequate.  Thus, the Board finds that prior to further appellate consideration of the claim for service connection for a left knee disability, the Veteran should be afforded another VA examination with an opinion that address all theories of causation of his left knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and upload to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file all of the Veteran's outstanding VA treatment records from the Erie, Pennsylvania, and any other VAMC, dated from December 2009 to the present.  All efforts to obtain these records must be documented in the Veteran's electronic record. 

2.  After securing all necessary release forms from the Veteran surrounding his surgery to repair a left torn meniscus, and those pertaining to Dr. S. S. (referenced in a March 2009 VA treatment report) and Dr. M. B., the AOJ must request all treatment records from these private medical providers.  All records received must be uploaded to his Veteran's VBMS electronic claims file.  If the search for these records has negative results, documentation to that effect should be documented. 

3.  After the requested development in directives one (1) and two (2) have been accomplished and any additional VA and private treatment records have been uploaded to the Veteran's VBMS electronic claims file, schedule him for a VA examination by an appropriate clinician.  The purpose of the examination is to determine if any current chronic left knee disability is etiologically related to the Veteran's period of military service, to include the in-service assessments of left knee strain (June 1985 and January 1986) and patellofemoral pain syndrome (July 1985).  

The examiner is requested to respond to the following question: 

Is it at least as likely as not (i.e., 50 percent probability or greater) that any current left knee disability is of service onset or otherwise etiologically related to military service?  In providing his or her opinion, the VA examiner must address the Veteran's contention that the misdiagnosis and treatment of his left knee injury during service led to constant left knee patellar dislocations and, ultimately, post-service surgery to repair a torn meniscus of the left knee.

The examiner must also discuss and consider the Veteran's report of continuity of left knee symptomatology, namely dislocations of the left knee following his separation from active duty in March 1989.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner must consider and reconcile any additional opinions of record, to include a September 2011 VA opinion and March 2012 opinion, authored by M. B., M. D., and any contradictory evidence regarding the above.  

A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without 
resort to speculation, he or she must provide a rationale as to why this is so, and must indicate what, if any, additional evidence would permit an opinion to be made.

4.  Readjudicate the claim for service connection for a left knee disability, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

